Title: To Benjamin Franklin from Laurent-Jean-Antoine de Leutre, 15 December 1783
From: Leutre, Laurent-Jean-Antoine de
To: Franklin, Benjamin


          
            Or∴ de paris, le 15e. jour du 10e. mois,5783. [i.e., December 15, 1783]
            T∴ C∴ F∴
          
          L’homme justement celebre, le citoyen vertueux, le philosophe aussi humain qu’eclairé qui a donné la liberté à sa patrie, et qui voit couronner ce grand ouvrage par la paix générale, doit être le plus bel ornement d’une fête celebre à l’occasion de cette paix si desirée. Ce sont ces motifs, T.C.F. qui portent les freres de la R∴ L∴ du Contrat Social, M∴ L∴ Ec∴ à l’or∴ de paris, à vous inviter à assister au Te Deum qu’ils feront célébrer mercredi prochain, et aux travaux maçoniq∴ auxquels ils se livreront ensuite dans leur local, rue Coq-héron. Ces travaux tendroient à leur perfection si vous veniez les éclairer de vos vives lumieres.
          Nous avons la faveur d’être par l.n.m.c. et C.p.u.(?), T∴ C∴ F∴ Vos très affectionnés et devoués Serviteurs et freres les membres de la R∴ M∴ L∴ Ec∴
          
            DELEUTRESecretaire generalPar Mandement
          
        